

116 HR 8962 IH: Securing And Verifying Elections in America Act
U.S. House of Representatives
2020-12-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8962IN THE HOUSE OF REPRESENTATIVESDecember 14, 2020Mr. Norman (for himself, Mr. Murphy of North Carolina, Mr. Duncan, Mr. Budd, Mr. Wilson of South Carolina, Mr. Weber of Texas, Mr. Timmons, Mr. Rice of South Carolina, Mr. Babin, Mr. Long, and Mr. Perry) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committees on Science, Space, and Technology, and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the National Voter Registration Act of 1993 to prohibit States from registering individuals to vote in elections for Federal office who do not provide documentary proof of United States citizenship, to amend the Help America Vote Act of 2002 to require individuals to provide identification as a condition of voting in elections for Federal office, and for other purposes.1.Short titleThis Act may be cited as the Securing And Verifying Elections in America Act or the SAVE America Act.2.Prohibiting registration to vote of individuals who fail to provide proof of United States citizenship(a)In GeneralSection 8 of the National Voter Registration Act of 1993 (52 U.S.C. 20507) is amended—(1)by redesignating subsection (j) as subsection (k); and(2)by inserting after subsection (i) the following new subsection:(j)Prohibiting registration of individuals not providing proof of United States citizenship(1)In generalNotwithstanding any other provision of this Act, a State may not register an individual to vote in elections for Federal office held in the State unless, at the time the individual applies to register to vote, the individual provides documentary proof that the individual is a citizen of the United States, which shall consist of any of the following (or a photocopy thereof):(A)A certified birth certificate issued by a State or unit of local government in a State.(B)A valid United States passport.(C)A Consular Report of Birth Abroad issued by the Secretary of State.(D)A Naturalization Certificate or Certificate of Citizenship issued by the Secretary of Homeland Security.(2)ApplicabilityParagraph (1) applies with respect to an individual who applies to register to vote under section 5, 6, or 7 (including an individual who submits the mail voter registration application form prescribed by the Election Assistance Commission pursuant to section 9), or who applies under any other method of voter registration available in the State..(b)Effective DateThe amendment made by subsection (a) shall apply with respect to applications for voter registration which are submitted on or after the date of the enactment of this Act.3.Requiring provision of identification as a condition of voting in Federal elections(a)Requirement To provide identification as condition of receiving ballot(1)In generalSection 303(b) of the Help America Vote Act of 2002 (52 U.S.C. 21083(b)) is amended—(A)in the heading, by striking for Voters Who Register by Mail and inserting for Providing Identification; and(B)by striking paragraphs (1) through (3) and inserting the following:(1)Individuals voting in personNotwithstanding any other provision of law, the appropriate State or local election official may not provide a ballot for an election for Federal office to an individual who desires to vote in person unless the individual presents to the official a current and valid identification issued by the State or by a unit of local government in the State.(2)Individuals voting other than in personNotwithstanding any other provision of law, the appropriate State or local election official may not accept any ballot for an election for Federal office provided by an individual who votes other than in person unless the individual submits with the ballot a copy of a current and valid identification issued by the State or by a unit of local government in the State.(3)ExceptionParagraphs (1) and (2) do not apply in the case of an individual who is unable to obtain an identification for purposes of such paragraphs because of a reasonable impediment, as determined in accordance with the law of the State involved..(2)Conforming amendmentsSection 303 of such Act (52 U.S.C. 21083) is amended—(A)in the heading, by striking for voters who register by mail and inserting for Providing Identification; and(B)in subsection (c), by striking subsections (a)(5)(A)(i)(II) and (b)(3)(B)(i)(II) and inserting subsection (a)(5)(A)(i)(II).(3)Clerical amendmentThe table of contents of such Act is amended by amending the item relating to section 303 to read as follows:Sec. 303. Computerized statewide voter registration list requirements and requirements for providing identification..(b)Effective Date(1)In generalThis section and the amendments made by this section shall apply with respect to elections for Federal office held on or after the date of the enactment of this Act.(2)Conforming amendmentSection 303(d)(2) of the Help America Vote Act of 2002 (52 U.S.C. 21083(d)(2)) is amended to read as follows:(2)Requirement to provide photo identificationParagraphs (1), (2), and (3) of subsection (b) shall apply with respect to elections for Federal office held on or after the date of the enactment of the SAVE America Act..4.Requiring applicants for motor vehicle driver’s licenses in new state to indicate whether state serves as residence for voter registration purposes(a)Requirements for applicants for licensesSection 5(d) of the National Voter Registration Act of 1993 (52 U.S.C. 20504(d)) is amended—(1)by striking Any change and inserting (1) Any change; and(2)by adding at the end the following new paragraph:(2)(A)A State motor vehicle authority shall require each individual applying for a motor vehicle driver’s license in the State—(i)to attest, under penalty of perjury, whether the individual resides in another State or resided in another State prior to applying for the license, and, if so, to identify the State involved; and(ii)to attest, under penalty of perjury, whether the individual intends for the State to serve as the individual’s residence for purposes of registering to vote in elections for Federal office.(B)If pursuant to subparagraph (A)(ii) an individual indicates to the State motor vehicle authority that the individual intends for the State to serve as the individual’s residence for purposes of registering to vote in elections for Federal office, the authority shall notify the motor vehicle authority of the State identified by the individual pursuant to subparagraph (A)(i), who shall notify the chief State election official of such State that the individual no longer intends for that State to serve as the individual’s residence for purposes of registering to vote in elections for Federal office. .(b)Effective dateThe amendments made by subsection (a) shall take effect with respect to elections occurring in 2021 or any succeeding year.5.Pre-election maintenance of official voter registration list(a)Requiring State To certify completion of program To remove ineligible voters prior to date of electionSection 8(c)(2)(A) of the National Voter Registration Act of 1993 (52 U.S.C. 20507(c)(2)(A)) is amended by striking A State shall complete and all that follows through eligible voters. and inserting the following: Not later than 90 days prior to the date of an election for Federal office, each State shall certify to the Election Assistance Commission that the State has completed a program to remove the names of ineligible voters from the official list of eligible voters with respect to the election.. (b)Provision of information to State by United States Postal Service and Social Security AdministrationSection 8(c)(2) of such Act (52 U.S.C. 20507(c)(2)) is amended—(1)by redesignating subparagraph (B) as subparagraph (C); and(2)by inserting after subparagraph (A) the following new subparagraph:(B)Not later than 180 days before the date of each regularly scheduled general election for Federal office—(i)the Postmaster General shall transmit to the chief State election official of a State change-of-address information on individuals who, since the previous regularly scheduled general election for Federal office, are no longer residents of the State; and(ii)the Director of the Social Security Administration shall transmit to the chief State election official information on individuals from the State who have died since the previous regularly scheduled general election for Federal office.(c)Effective dateThe amendments made by this section shall apply with respect to the regularly scheduled general election for Federal office held in November 2022 and each succeeding election for Federal office.6.Voting systems research by National Institute of Standards and TechnologyThe Director of the National Institute of Standards and Technology, in collaboration with the National Science Foundation as appropriate, shall carry out a program of research on voting systems, including— (1)the cybersecurity of different components of such systems;(2)end-to-end verifiable systems;(3)the timely counting, verification, and certification of results;(4)the accessibility and usability of different components of such systems;(5)voter privacy and data protection;(6)methods for auditing elections;(7)the interoperability of system technologies;(8)means for providing voters with the ability to easily check whether a ballot sent by mail has been dispatched to the voter and whether the voter’s marked ballot has been received and accepted by the appropriate election official;(9)the reliability of various approaches to voter authentication;(10)accessibility and transparency for poll watchers;(11)methods for authenticating and updating voter registration lists; and(12)such other areas of research as the Director of the National Institute of Standards and Technology determines to be appropriate and related to the security and integrity of elections for Federal office.7.Enhanced penalties for fraudulent transmission of ballots by mail in Federal elections(a)Penalties for mail fraudSection 1341 of title 18, United States Code, is amended by striking 20 years and inserting 20 years (or, in the case of a matter or thing consisting of a ballot in an election for Federal office which is placed or deposited for purposes of executing a scheme or artifice involving multiple ballots, 30 years).(b)Penalties for use of fictitious name or address on ballotSection 1343 of title 18, United States Code, is amended by striking five years and inserting five years (or, in the case of mail matter consisting of a ballot in an election for Federal office which is transmitted for purposes of executing a scheme or artifice involving multiple ballots, 10 years).(c)Penalties for transmission of fraudulent ballotsSection 12 of the National Voter Registration Act of 1993 (52 U.S.C. 20511) is amended by striking five years and inserting five years (or, in the case of activity described in paragraph (2)(B) which involves the transmission of multiple ballots by mail, 10 years).8.Reporting system for incidents of fraud in Federal elections(a)Reporting systemThe Attorney General shall establish a system through which persons may report incidents of fraud in elections for Federal office, including through a toll-free hotline and a confidential online portal.(b)DeadlineThe Attorney General shall establish the system under subsection (a) not later than 30 days after the date of the enactment of this Act.9.Separate treatment of provisional and mail-in ballots(a)Provisional ballotsSection 302(a)(4) of the Help America Vote Act of 2002 (52 U.S.C. 21082(a)(4)) is amended by striking the period at the end and inserting the following: , except that the ballot shall be separated and held apart from the ballots cast at the polling place which were not provisional ballots..(b)Mail-In ballotsSection 302 of such Act (52 U.S.C. 21082) is amended—(1)by redesignating subsection (d) as subsection (e); and(2)by inserting after subsection (c) the following new subsection:(d)Treatment of mail-In ballots(1)Separation from ballots cast at polling placeThe appropriate election official shall ensure that ballots in an election which are cast by mail are separated and held apart from, and tabulated separately from, ballots in the election which are cast at a polling place.(2)Effective dateThis subsection shall apply with respect to the regularly scheduled general election for Federal office held in November 2022 and each succeeding election for Federal office..(c)Conforming amendment relating to effective dateSection 302(e) of such Act (52 U.S.C. 21082(e)), as redesignated by subsection (b)(1), is amended by striking Each State and inserting Except as provided in subsection (d)(2), each State.10.Conditions on provision and acceptance of ballots by mail(a)Conditions describedTitle III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.) is amended—(1)by redesignating sections 304 and 305 as sections 305 and 306; and(2)by inserting after section 304 the following new section:304.Conditions on provision and acceptance of ballots by mail(a)Certification of absence(1)In generalAn election official may not provide an absentee ballot to an individual in an election for Federal office unless—(A)the individual attests that the individual will be absent on the date of the election from the jurisdiction in which the individual is registered to vote in person; or(B)the individual will be unable to cast a ballot in the election in person because of a reasonable impediment, as determined in accordance with the law of the State involved.(2)Exception for absent military votersParagraph (1) does not apply with respect to an individual who is an absent uniformed services voter, as defined in section 107(1) of the Uniformed and Overseas Absentee Voter Act (52 U.S.C. 20310(1)), who is entitled to vote by absentee ballot under such Act.(b)SignatureThe appropriate election official may not accept a voted ballot transmitted by mail unless the ballot includes the voter’s signature and—(1)the signature on the ballot matches a signature of the voter under the records of the State; or(2)a witness observed the voter signing the ballot or the voter’s signature on the ballot is notarized..(b)Conforming amendment relating to enforcementSection 401 of such Act (52 U.S.C. 21111) is amended by striking and 303 and inserting 303, and 304.(c)Clerical amendmentThe table of contents of such Act is amended—(1)by redesignating the items relating to sections 304 and 305 as relating to sections 305 and 306; and(2)by inserting after the item relating to section 303 the following new item:Sec. 304. Conditions on provision and acceptance of ballots by mail..